      Case: 1:18-cv-07183 Document #: 1 Filed: 10/26/18 Page 1 of 5 PageID #:1



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


FOX VALLEY & VICINITY CONSTRUCTION                   )
WORKERS WELFARE FUND,                                )
                                                     )
FOX VALLEY & VICINITY CONSTRUCTION                   )
WORKERS PENSION FUND,                                )
                                                     )
LAKE COUNTY, ILLINOIS, PLASTERERS &                  )
CEMENT MASONS RETIREMENT SAVINGS                     )
FUND,                                                )
                                                     )      CIVIL ACTION
                              Plaintiffs,            )
                                                     )      NO.
       vs.                                           )
                                                     )      JUDGE
DRAKE CONCRETE, INCORPORATED,                        )
an Illinois corporation,                             )
                                                     )
                              Defendant.             )


                                            COMPLAINT

               The Plaintiffs, FOX VALLEY & VICINITY CONSTRUCTION WORKERS

WELFARE FUND, FOX VALLEY & VICINITY CONSTRUCTION WORKERS PENSION FUND

and LAKE COUNTY, ILLINOIS, PLASTERERS & CEMENT MASONS RETIREMENT

SAVINGS FUND, by their attorneys, complaining of the Defendant, DRAKE CONCRETE,

INCORPORATED, an Illinois corporation, allege as follows:

               1.     This action arises under the laws of the United States and is brought pursuant

to the Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. §§1132, 1145

(hereinafter referred to as "ERISA"). Jurisdiction is based upon the existence of questions arising

thereunder, as hereinafter more fully appears.
      Case: 1:18-cv-07183 Document #: 1 Filed: 10/26/18 Page 2 of 5 PageID #:2



               2.      Plaintiffs, the FOX VALLEY & VICINITY CONSTRUCTION WORKERS

WELFARE FUND, FOX VALLEY & VICINITY CONSTRUCTION WORKERS PENSION FUND

and LAKE COUNTY, ILLINOIS, PLASTERERS & CEMENT MASONS RETIREMENT

SAVINGS FUND, are various welfare, pension and related joint, labor-management funds and bring

this action as "employee welfare benefit funds," and "plans," under ERISA. Plaintiff Funds are

administered within this District.

               3.      Defendant is obligated to make fringe benefit contributions to the Funds,

under the terms of the certain "Agreements and Declarations of Trust," establishing and outlining

the administration of these Funds, and pursuant to the terms of a collective bargaining agreement

adopting these "Agreements and Declarations of Trust" and entered into by Defendant.

               4.      As an employer obligated to make fringe benefit contributions to the Funds,

Defendant is specifically required to do the following:

               (a)     To submit to Plaintiffs for each month, by the 15th day of the month
                       following the month for which the report is made, a report stating the names,
                       social security numbers, and total hours worked in such month by each and
                       every person on whose behalf contributions are required to be made by
                       Defendant to Plaintiffs; or, if no such persons are employed for a given
                       month, to submit a report so stating;

               (b)     To accompany the aforesaid reports with payment of contributions based
                       upon an hourly rate as stated in the applicable agreements;

               (c)     To make all of its payroll books and records available to Plaintiffs for the
                       purpose of auditing same, to determine whether Defendant is making full
                       payment as required under the applicable agreements;

               (d)     To compensate Plaintiffs for the additional administrative costs and burdens
                       imposed by Defendant's failure to pay, or untimely payment of, contributions,
                       by way of the payment of liquidated damages in the amount of 10 percent of
                       any and all contributions which are not timely received by Plaintiffs for a



                                                 2
      Case: 1:18-cv-07183 Document #: 1 Filed: 10/26/18 Page 3 of 5 PageID #:3



                       particular month, as specified fully in Paragraph 4(a) above, together with
                       interest as provided in ERISA, 29 U.S.C. §1132(g);

               (e)     To pay any and all costs incurred by Plaintiffs in auditing Defendant's payroll
                       records, should it be determined that Defendant was delinquent in the
                       reporting or submission of all contributions required of it to be made to
                       Plaintiffs;

               (f)     To pay Plaintiffs' reasonable attorneys' fees and costs necessarily incurred in
                       the prosecution of any action to require Defendant to submit its payroll books
                       and records for audit or to recover delinquent contributions;

               (g)     To furnish to Plaintiffs a bond with good and sufficient surety thereon, in an
                       amount acceptable to Plaintiffs, to cover future contributions due the
                       Plaintiffs.

               5.      Defendant is delinquent and has breached its obligations to Plaintiffs and its

obligations under the plans in the following respects:

               (a)     Defendant has failed and refused to submit all of its reports to Plaintiffs due,
                       to date, and/or, has failed to make payment of all contributions acknowledged
                       by Defendant thereon to be due Plaintiffs;

               (b)     Defendant has made payment of contributions due Plaintiffs, but such
                       payment was made in an untimely fashion pursuant to the collective bar-
                       gaining agreement and Trust Agreements. Plaintiffs have assessed liquidated
                       damages and accrued interest against the Defendant as authorized by the
                       Trust Agreements and ERISA, but Defendant has failed and refused to make
                       payment of said liquidated damages and accrued interest.

               6.      That upon careful review of all records maintained by Plaintiffs, and after

application of any and all partial payments made by Defendant, there is a total of $15,120.17, known

to be due Plaintiffs from Defendant, subject however to the possibility that additional monies may

be due Plaintiffs from Defendant based upon Defendant's failure to submit all required reports, or

to accurately state all hours for which contributions are due on reports previously submitted, and




                                                  3
       Case: 1:18-cv-07183 Document #: 1 Filed: 10/26/18 Page 4 of 5 PageID #:4



subject further to the possibility that additional contributions and liquidated damages will come due

during the pendency of this lawsuit.

                7.      Plaintiffs have requested that Defendant perform its obligations as aforesaid,

but Defendant has failed and refused to so perform.

                8.      Defendant's continuing refusal and failure to perform its obligations to

Plaintiffs is causing and will continue to cause irreparable injuries to Plaintiffs for which Plaintiffs

have no adequate remedy at law.

                WHEREFORE, Plaintiffs pray:

                (A)     That an account be taken as to all employees of Defendant covered by the
                        collective bargaining agreement or agreements as to wages received and
                        hours worked by such employees to determine amounts required to be paid
                        to the Plaintiffs, covering the period for which the collective bargaining
                        agreement is to be effective;

                (B)     That Defendant be enjoined and ordered to submit all delinquent monthly
                        contribution reports to Plaintiffs with the information required to be provided
                        thereon, to continue to submit such reports while this action is pending, and
                        to comply with its contractual obligation to timely submit such reports in the
                        future;

                (C)     That judgment be entered in favor of Plaintiffs and against Defendant for all
                        unpaid contributions, liquidated damages, any costs of auditing Defendant's
                        records, accrued interest, and Plaintiffs' reasonable attorneys' fees and court
                        costs necessarily incurred in this action as specified herein, or as subsequently
                        determined, all as provided for in the plans and in ERISA;

                (D)     That Plaintiffs have such further relief as may be deemed just and equitable
                        by the Court, all at Defendant's cost.



                                                                /s/ Catherine M. Chapman




                                                   4
          Case: 1:18-cv-07183 Document #: 1 Filed: 10/26/18 Page 5 of 5 PageID #:5



Catherine M. Chapman
Attorney for the Plaintiffs
BAUM SIGMAN AUERBACH & NEUMAN, LTD.
200 West Adams Street, Suite 2200
Chicago, IL 60606-5231
Bar No.: 6204026
Telephone: (312) 216-2565
Facsimile: (312) 236-0241
E-Mail: cchapman@baumsigman.com
I:\Fvcwj\Drake Concrete\complaint.cmc.df.wpd




                                               5
